Case: 15-15091   Date Filed: 04/01/2016   Page: 1 of 4


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 15-15091
                         Non-Argument Calendar
                       ________________________

              D.C. Docket No. 8:15-cr-00320-SDM-TGW-3



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

PRISCILLA ANN ELLIS,

                                                         Defendant-Appellant.

                       ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (April 1, 2016)

Before WILSON, WILLIAM PRYOR and ROSENBAUM, Circuit Judges.

PER CURIAM:
               Case: 15-15091     Date Filed: 04/01/2016   Page: 2 of 4


      Priscilla Ann Ellis appeals an order that continued her detention pending

trial, as provided under the Bail Reform Act. See 18 U.S.C. § 3142(b), (e). The

district court ruled that Ellis’s associates and access to funds would enable her to

flee the country to avoid trial for conspiring to commit mail and wire fraud, id.

§ 1349, and conspiring to commit international money laundering, id. § 1956(h),

and that she presented a danger to elderly and other vulnerable persons. Because

the record supports the finding that Ellis was a flight risk, we need not address the

alternative finding that she posed a danger to the public. We affirm.

      The continuation of pretrial detention presents a mixed question of law and

fact. We review findings of fact for clear error and the application of law to those

facts de novo. United States v. King, 849 F.2d 485, 487 (11th Cir. 1988). The

district court has “substantial latitude in determining whether pretrial detention is

appropriate.” Id.

      When a district court conducts an evidentiary hearing and “finds that no

condition or combination of conditions will reasonably assure the appearance of [a

defendant] as required and the safety of any other person and the community,” the

defendant must be detained before trial. 18 U.S.C. § 3142(e). Either ground may

support the order of detention. King, 849 F.2d at 488. To determine whether the

defendant poses a flight risk, the district court must consider several factors,

including (1) the “nature and circumstances” of the charged offense, (2) the weight


                                           2
               Case: 15-15091     Date Filed: 04/01/2016     Page: 3 of 4


of the evidence against the defendant, (3) the defendant’s history and

characteristics, including her character, her family and community ties, her past

conduct, her criminal history, and her “record concerning appearance at court

proceedings,” and (4) the nature and seriousness of the danger to any person or the

community that would be posed by the person’s release. 18 U.S.C. § 3142(g).

      The district court did not err in determining that Ellis should be detained

because she presents a serious risk of flight. See id. § 3142(e). The district court

found that Ellis understood the consequences of her charges, having been

convicted previously of mail fraud, and that she had an incentive and ability to flee

to avoid a potential sentence of imprisonment for life. The government proffered

that emails, photographs, and travel documents established that Ellis had

relationships and resources that would facilitate her flight. Those proffers

established that Ellis had used an international counterfeiter to extend the

expiration date on her passport and to create false documents for other members of

her conspiracy; she had traveled frequently to Europe and Asia, where she had

established or had access to bank accounts; and she had professed to be worth

more than $7.8 million, with $480,000 in liquid assets. Ellis argues that the

government failed to “call . . . witnesses [or] present[] . . . actual evidence” to

satisfy its burden of proof, but she acknowledges that the government was allowed

to proceed by proffer. See 18 U.S.C. § 3142(f); United States v. Gaviria, 828 F.2d


                                            3
               Case: 15-15091     Date Filed: 04/01/2016    Page: 4 of 4


667, 669 (11th Cir. 1987). Ellis also argues that her medical condition, family ties,

and status as a veteran weighed in favor of release, but the district court was

entitled to conclude that Ellis’s “significant overseas resources and connections”

and her “criminal history and her character establish a preponderant risk of flight.”

      The district court also did not clearly err in finding that no condition or

combination of conditions would reasonably assure Ellis’s appearance. See 18

U.S.C. § 3142(f). Ellis offered to surrender her passport, but that would not

eliminate the risk of flight, the district court found, because Ellis had “access to

sources world-wide to obtain false travel documents.” And the government

proffered that Ellis had misrepresented that she had not traveled internationally for

several years because travel documents established that she went abroad repeatedly

in 2014 and in 2015. The district court reasonably determined that no measure

short of detention would guarantee Ellis’s presence at trial.

      We AFFIRM the decision to continue Ellis’s pretrial detention.




                                           4